Citation Nr: 1327572	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  07-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for osteoarthritis of multiple joints, to include bilateral knees, hips, ankles, shoulders and elbows and the left wrist.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 with the United Stated Coast Guard.  He also served with the Army National Guard and was discharged in March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, and a March 2006 rating decision issued by the Baltimore RO, which, in pertinent part, denied entitlement to the claimed benefits.  Jurisdiction is with the Baltimore RO.

The claim was remanded by the Board in April 2011.  

In a June 2012 rating decision, service connection was awarded for a right wrist disability.  This is considered a full grant of the benefits sought on appeal.  As such, this issue is no longer on appeal.  

The Veteran provided testimony before the undersigned at a VA Central Office hearing in September 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded for further development.  

In April 2011, the Board remanded the Veteran's claim for further development-including verifying the Veteran's periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  Although some National Guard medical records were received, there is no indication that the dates of ACDUTRA and INACDUTRA were verified.  Even the September 2012 VA examiner could not determine these periods to properly provide her opinion with respect to the appealed issue.  

Moreover, the September 2011 VA examination is inadequate inasmuch as it mainly addresses the Veteran's bilateral wrist disabilities and right shoulder disability, and fails to include an adequate opinion with respect to the Veteran's osteoarthritis of the other joints.  

Finally, the Board finds that the September 2012 VA examination is inadequate for various reasons.  The examiner concluded that there is "insufficient evidence to establish a nexus between his active military duty and current severe joint complaints."  The examiner indicated that she was unable to determine when the Veteran was in active military status versus reserve status, but then stated that the onset of his chronic degenerative joint disease of various joints had its onset during a reserve period.  Finally, this examination was provided by a physician's assistant from hematology/oncology.  The Board finds the purported opinion is inconsistent and confusing.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of his osteoarthritis of multiple joints.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should afford the Veteran a VA examination with an examiner with the appropriate expertise to determine the nature and etiology of his osteoarthritis of multiple joints (not including his bilateral wrists).  

To the extent possible, the timeframes of the Veteran's active duty, ACDUTRA, and INACDUTRA should be compiled and provided to the VA examiner for review prior to reaching his/her opinion.  The claims file, and any pertinent evidence in Virtual VA/VBMS, should also be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed joint disability-to specifically include arthritis of the bilateral hips, knees, ankles, shoulders, and elbow-was caused by an injury incurred during a period of active service or ACDUTRA, or due to an injury sustained during a period of inactive duty training. 

The examiner is asked to specifically address the September 1973 in-service injuries to the right knee ankle and the June 1974 injury to the right shoulder, 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided. 

2.  The RO or the AMC should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


